Exhibit 10.9

IDENTIPHI, INC.

RESTRICTED STOCK AGREEMENT

IdentiPHI, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Award (the “Grant Notice”) to which this Restricted Stock
Agreement (together with the Grant Notice, the “Agreement”) is attached an Award
consisting of Shares subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to and shall in
all respects be subject to the terms and conditions of the IdentiPHI, Inc. 2007
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan (the “Plan Prospectus”), (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Agreement or the Plan.

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined in the Grant Notice, defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

  2. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, or election.

 

  3. THE AWARD.

3.1 Grant and Issuance of Shares. On the Date of Grant, the Participant will
acquire and the Company will issue, subject to the provisions of this Agreement,
a number of Shares equal to the Total Number of Shares set forth in the Grant
Notice. As a condition to the issuance of the Shares, the Participant shall
execute and deliver to the Company the Grant Notice.

 

1



--------------------------------------------------------------------------------

3.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company or for
its benefit.

3.3 Certificate Registration. The certificate for the Shares shall be registered
in the name of the Participant, or, if applicable, in the names of the heirs of
the Participant.

3.4 Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

  4. VESTING CONDITIONS.

4.1 Normal Vesting. Except as provided in Section 4.2, the Shares shall vest and
become Vested Shares as provided in the Grant Notice. No additional Shares will
become Vested Shares following the Participant’s termination of Service for any
reason. Shares that are not Vested Shares (“Unvested Shares”) shall be subject
to the reacquisition rights set forth in Section 5.1 below.

4.2 Acceleration of Vesting Upon an Ownership Change Event. In the event of
(a) a Change of Control, or (b) the issuance by the Company of shares of its
voting securities in a single or series of related transactions representing
more than fifty percent (50%) of the Company’s voting securities immediately
following such issuance ((a) and (b), collectively, an “Ownership Change
Event”), the Participant shall be fully and immediately vested in one hundred
percent (100%) of the Shares subject to this Award on the effective date of the
Ownership Change Event, so long as the Participant has not ceased to be a
Service Provider prior to the effective date of the Ownership Change Event. The
vesting of any Shares and the lapsing of the Company Reacquisition Right as to
any Shares solely by reason of this Section 4.2 shall be conditioned upon the
consummation of the Ownership Change Event.

 

2



--------------------------------------------------------------------------------

  5. COMPANY REACQUISITION RIGHT.

5.1 Grant of Company Reacquisition Right. In the event that (a) the Participant
ceases to be a Service Provider for Cause, or the Participant voluntarily ceases
to be a Service Provider (other than death or disability (meaning the
Participant’s inability to perform the Participant’s duties for any consecutive
90 day period in any one year period as a result of physical or mental
impairment as determined by a physician reasonably accepted by the Company)), or
(b) the Participant, the Participant’s legal representative, or other holder of
the Shares, attempts to sell, exchange, transfer, pledge, or otherwise dispose
of (other than pursuant to an Ownership Change Event), including, without
limitation, any transfer to a nominee or agent of the Participant, any Unvested
Shares, the Company shall automatically reacquire the Unvested Shares (the
number of which shall be determined as of the earlier to occur of either the
event described above in clause (a) or the event described above in clause (b)),
and the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).

5.2 Ownership Change Event. Upon the occurrence of an Ownership Change Event,
any and all new, substituted or additional securities or other property to which
the Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Shares,” “Stock,” and “Unvested Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event.

 

  6. TAX MATTERS.

6.1 Tax Withholding. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from any amounts payable to the Participant, and otherwise agrees to
make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company, if any, which
arise in connection with the Award, including, without limitation, obligations
arising upon (a) the transfer of Shares to the Participant, (b) the lapsing of
any Vesting Conditions with respect to any Shares, (c) the filing of an election
to recognize tax liability, or (d) the transfer by the Participant of any
Shares. The Company shall have no obligation to deliver the Shares until the tax
withholding obligations of the Company have been satisfied by the Participant.

6.2 Election Under Section 83(b) of the Code.

(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands

 

3



--------------------------------------------------------------------------------

that failure to make a timely filing under Section 83(b) will result in his or
her recognition of ordinary income, as the Company Reacquisition Right lapses,
on the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).

(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code. The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.

 

  7. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, merger, combination, exchange of shares, reclassification, or
similar change in the capital structure of the Company, appropriate adjustments
shall be made in the number and class of shares subject to this Agreement. Any
and all new, substituted or additional securities or other property to which
Participant is entitled by reason of his or her ownership of the Shares will be
immediately subject to the provisions of this Agreement on the same basis as all
Shares originally acquired hereunder and will be included in the terms “Shares”
and “Stock” for all purposes of this Agreement with the same force and effect as
the Shares presently subject thereto. The adjustments determined by the Board
pursuant to this Section 7 shall be final, binding and conclusive.

 

4



--------------------------------------------------------------------------------

  8. LEGENDS.

The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.

 

  9. TRANSFERS IN VIOLATION OF AGREEMENT.

No Shares may be sold, exchanged, transferred (including, without limitation,
any transfer to a nominee or agent of the Participant), assigned, pledged,
hypothecated or otherwise disposed of, including by operation of law, in any
manner which violates any of the provisions of this Agreement and, except
pursuant to an Ownership Change Event, until the date on which such shares
become Vested Shares, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any Shares which will
have been transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such Shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such Shares will
have been so transferred. In order to enforce its rights under this Section, the
Company shall be authorized to give a stop transfer instruction with respect to
the Shares to the Company’s transfer agent.

 

  10. RIGHTS AS A STOCKHOLDER.

The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 7.

 

  11. RIGHT TO CONTINUED SERVICE WITH THE COMPANY.

Nothing in this Agreement shall confer upon the Participant any right to
continue as a Service Provider or interfere in any way with any right of the
Company to terminate the Participant as a Service Provider.

 

  12. MISCELLANEOUS PROVISIONS.

12.1 Amendment. The Board may terminate or amend the Plan or this Agreement at
any time; provided, however, that except as provided in Section 4 in connection
with a Change in Control, no such termination or amendment may adversely affect
the Participant’s rights under this Agreement unless such termination or
amendment is necessary to comply with any applicable law or government
regulation. No amendment or addition to this Agreement shall be effective unless
in writing. Notwithstanding any other provision of this Agreement to the
contrary, the Board may, in its sole and absolute discretion and without the

 

5



--------------------------------------------------------------------------------

consent of the Participant, amend this Agreement, to take effect retroactively
or otherwise, as it deems necessary or advisable for the purpose of conforming
this Agreement to any present or future law, regulation or rule applicable to
this Agreement, including, but not limited to, Section 409A of the Code and all
applicable guidance promulgated thereunder.

12.2 Nontransferability of the Award. The right to acquire Shares pursuant to
the Award may not be assigned or transferred in any manner except by will or by
the laws of descent and distribution. During the lifetime of the Participant,
all rights with respect to this Award shall be exercisable only by the
Participant.

12.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

12.4 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

12.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents, as described in Section 12.5(a). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Chief Financial Officer of the Company by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her

 

6



--------------------------------------------------------------------------------

consent to the electronic delivery of documents described in Section 12.5(a) or
may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 12.5(a).

12.6 Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Agreement and the Plan shall remain in full force and effect at all
times in respect of this Award.

12.7 Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

12.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

7